                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     IN RE RH, INC. SECURITIES LITIGATION             CASE NO. 17-cv-00554-YGR
                                   7
                                                                                          CASE MANAGEMENT AND
                                   8                                                      REVISED TRIAL ORDER
                                   9                                                      Re: Dkt. No. 122
                                  10

                                  11

                                  12          TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The Court has received parties’ updated case management statement (Dkt. No. 122) and

                                  14   hereby amends the pretrial dates set forth in the Court’s first Case Management and Pretrial Order,

                                  15   dated October 3, 2018, (Dkt. No. 109) as noted below. The Court also notes that no further

                                  16   extensions will be granted.

                                  17                                   REVISED TRIAL SCHEDULE

                                  18    CASE MANAGEMENT CONFERENCE                           Monday, February 4, 2019 at 2:00 p.m.
                                                                                             Monday, March 11, 2019 at 2:00 p.m.
                                  19
                                        RULE 26(A)(2) EXPERT DISCLOSURES AND
                                  20                                                         March 1, 2019    April 5, 2019
                                        REPORTS1
                                  21    RULE 26(A)(2) REBUTTAL EXPERT DISCLOSURES
                                                                                             April 1, 2019    May 6, 2019
                                        AND REPORTS
                                  22

                                  23    EXPERT DISCOVERY DEADLINE                            April 22, 2019   May 20, 2019

                                  24    DISPOSITIVE & DAUBERT MOTIONS DUE                    May 14, 2019     June 11, 2019

                                  25    OPPOSITIONS TO DISPOSITIVE AND DAUBERT
                                                                                             June 11, 2019    July 9, 2019
                                        MOTIONS DUE
                                  26

                                  27
                                              1
                                  28          All experts, retained and non-retained, must provide written reports compliance with
                                       FRCP 26(a)(2)(B).
                                   1    REPLIES IN SUPPORT OF DISPOSITIVE AND DAUBERT
                                                                                               June 25, 2019      July 23, 2019
                                        MOTIONS DUE
                                   2
                                        HEARING ON DISPOSITIVE AND DAUBERT MOTIONS             Tuesday, July 16, 2019 at 2:00 p.m.
                                   3                                                           Tuesday, August 20, 2019 at 2:00 p.m.
                                   4
                                        COMPLIANCE HEARING (SEE BELOW)                         Friday, September 27, 2019 at 9:01 a.m.
                                   5                                                           Friday, October 25, 2019 at 9:01 a.m.

                                   6    JOINT PRETRIAL CONFERENCE STATEMENT DUE                October 4, 2019      November 1, 2019

                                   7    PRETRIAL CONFERENCE                                    Monday, October 21, 2019 at 9:00 a.m.
                                                                                               Friday, November 15, 2019 at 9:00 a.m.
                                   8
                                        TRIAL DATE (JURY TRIAL)                                Monday, November 4, 2019 at 8:30 a.m.
                                   9
                                                                                               Tuesday, December 3, 2019 at 8:30 a.m.
                                  10
                                              Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall
                                  11
                                       meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday,
                                  12
Northern District of California




                                       October 25, 2019 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s
 United States District Court




                                  13
                                       Pretrial Setting Instructions and are in compliance therewith. The compliance hearing shall be
                                  14
                                       held in the Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5)
                                  15
                                       business days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                  16
                                       STATEMENT confirming they have complied with this requirement or explaining their failure to
                                  17
                                       comply. If compliance is complete, the parties need not appear and the compliance hearing will be
                                  18
                                       taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  19
                                       statement in a timely fashion. Failure to do so may result in sanctions.
                                  20
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  21
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  22
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  23
                                              Accordingly, the Court VACATES the case management conference currently scheduled for
                                  24
                                       Monday, February 4, 2019.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: January 31, 2019
                                  27                                                              YVONNE GONZALEZ ROGERS
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                  28
                                                                                         2
